■Jackson, Judge,
concurring.
. The police commissioners, in my judgment, have full control of the police force of the city of Atlanta. It is their duty to see to it that this force is fit for duty, and they may" take cognizance of any conduct of the police, past or present, which unfits them, or either of them, for duty. If the commissioners, in passing upon the conduct of a policeman, either past or during his term on the police force, should do him wrong, when they try him, he has his remedy by eertiorwi -to the superior court, and ultimately, by appeal, to this court. But'if he neglect so to do,-he is concluded by the trial before them and their judgment from again opening the case by a new suit for damages. It is res adjudicada. ITe is concluded by the judgment, which he saw fit not to appeal from, or to move to set aside in the court which pronounced it. I think that before they judge him and discharge him, they ought to try him. It would certainly be harsh to turn him out without a hearing, no matter what he had done; but after a fair hearing of the witnesses against him and for him, if he produces any, and judgment unexcepted to, it would be illegal and wrong to permit him to be heard again on a new suit and try the whole thing over again.
The jurisdiction of the commissioners extends over his whole character and conduct. And it ought to be so. Suppose that, by inadvertance or ignorance, they employ a man ' who had robbed or murdered the year before, and whose character had been that of a violator of the very laws he was paid by the city to enforce, must they keep him to rob or murder others ? Ought they not to turn him out ? And before turning him out, ought they not to try him, to give him a fair hearing ? It seems to me clearly so. It would certainly be harder upon him to turn him out without trial than after a full hearing from him and his'witnesses.
But conceding that they could try him only for counduct after he became a policeman, and that their jurisdiction ex*323tended only to that conduct, then the jurisdiction in this case was complete. The charge against him was, in effect, that he seduced a girl under promise of marriage, and that she died in consequence of his bad treatment in thus seducing her.
To hold a police court to strict pleading would be to destroy, almost if not altogether, its usefulness; and the sum and substance of the charge against him, for which- he was tried and condemned, was his immoral conduct in seducing her by promising to marry her, and then failing to marry her, but neglecting her in poverty and shame, and leaving her to die in that destitution and neglect. This seduction and bad conduct was not one act. Seduction is never one act, I suppose. This conduct began with the attempt to seduce — then the cohabitation — then the refusal and failure to marry her — then the leaving her to die poor and unfriended; and this conduct extended from the summer of 1873 to the last of March, 1874, when she died. The most immoral, the meanest, part of the conduct was the last. To seduce a woman, is badly immoral;' to seduce her under the false promise to marry her, is more immoral and worse; to fail to marry her, after ample time to deliberate over the great wrong he had done her, is still more base and immoral; and to desert her to die in penury and want, caps the climax to the gross immorality of the transaction. The failure to redeem his pledge and marry her, extended up to April, 1874, after he had been on the police force for three months; and his neglect of her in death was while he was a policeman. The police court found that he had done these things; they thought it immoral; I think so too; but if I did not so think, I would not control their judgment on a question of immoral conduct of which the law made them the judges. I concur, therefore, in the judgment rendered by the chief justice.